DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/08/22.  Claims 1-20 are still pending and have been considered below.

Specification
The abstract of the disclosure is objected to because:  the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  In particular, Examiner notes that the abstract, as filed, appears to contain the title of the invention on the same page as the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  line 1 of the instant claim should be amended to recite “…wherein the indicia of maliciousness includes…”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,258,821. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for selectively forwarding requests from an endpoint to a remote resource hosted on a server, which specifically relies upon determining a security state of an application that originated the request by querying a security data recorder on the endpoint.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Application No. 17/667,111
U.S. Patent No. 11,258,821
Claim 1, Claim 5, Claim 19
Claim 1, Claim 6, Claim 22
Claim 2, Claim 7, Claim 17
Claim 2, Claim 18, Claim 19
Claim 3, Claim 6, Claim 8, Claim 20
Claim 3, Claim 5, Claim 7, Claim 21, Claim 23
Claim 4
Claim 4, Claim 13
Claim 9
Claim 8, Claim 9, Claim 10
Claim 10, Claim 11, Claim 12, Claim 13, Claim 14, Claim 15, Claim 18
Claim 11, Claim 12, Claim 14, Claim 15, Claim 17, Claim 20
Claim 16
Claim 16


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Albert et al. (2003/0177389).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435